Citation Nr: 0015767	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  94-39 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an increased (compensable) rating for 
hepatitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J.A.R.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to June 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1990 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for a nervous condition and which continued a 
noncompensable rating for hepatitis.  This appeal also arises 
from a November 1990 rating decision which denied entitlement 
to service connection for hearing loss.


FINDINGS OF FACT

1.  There is competent medical evidence of record providing a 
diagnosis of post-traumatic stress disorder and a nexus 
between that disorder and the veteran's service.

2.  The evidence shows that the veteran engaged in combat 
with the enemy during the Korean Conflict.

3.  The lay evidence shows that the veteran had an ear injury 
in service and there is competent medical evidence showing 
that the veteran was treated for impaired hearing from his 
separation from service to the present, and has a current 
level of hearing loss which constitutes a disability for VA 
purposes.

4. On July 21, 1998, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of his appeal on the issue of 
entitlement to a compensable rating for hepatitis was 
requested.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder, to include post-traumatic stress 
disorder, is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The veteran's claim of entitlement to service connection 
for hearing loss is well grounded.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(1999).

3.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met for the issue of entitlement to a 
compensable rating for hepatitis.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.202, 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether claims of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder, and for hearing loss are well grounded.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  Subsequently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

A.  A psychiatric disorder, to include post-traumatic stress 
disorder.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, occurrence of the claimed in-service stressor may be 
established by the veteran's lay testimony alone.  38 C.F.R. 
§ 3.304(f) (1999).

The evidence of record includes a February 1997 private 
medical report which concludes that, "in my opinion, this 
patient is suffering from severe manifestations of 
Posttraumatic stress disorder that beyond any reasonable 
doubt began after his first combat experience in August 16, 
1951."

The Board also notes that satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d) (1999); 38 U.S.C.A. 
§ 1154(b) (West 1991).

The evidence shows that the veteran served during the Korean 
Conflict and that the veteran was awarded the Combat 
Infantryman's Badge.  Therefore, the Board finds that the 
evidence verifies that the veteran engaged in combat with the 
enemy and his claimed stressor is consistent with the 
circumstances, conditions, and hardships of such service.

The Board finds the February 1997 private physician's 
statement to present competent medical evidence of a 
diagnosis of post-traumatic stress disorder and of a nexus 
between post-traumatic stress disorder and the veteran's 
service.  Furthermore, as the veteran is shown to have 
engaged in combat with the enemy, the Board finds the 
veteran's lay testimony regarding his alleged stressors 
sufficient to verify those stressors as they are consistent 
with the conditions of such service.

Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder, is well grounded 
and to that extent only the claim is granted  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

B.  Hearing loss.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1999).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (1999).  Service 
connection may also be established for a chronic disease 
manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (1999).  Other organic diseases of the 
nervous system, including hearing loss, are chronic diseases 
with a presumptive period of one year.  38 C.F.R. §§ 3.307, 
3.309 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (1999); 
38 U.S.C.A. § 1154(b) (West 1991).

The veteran's January 1953 service discharge and reenlistment 
examination shows that his ear examination was normal.  The 
hearing examination was 15/15 bilaterally for whispered and 
spoken voice.  In an accompanying report of medical history, 
the veteran stated that he did not have, nor had he ever had, 
any ear, nose, or throat trouble.

The veteran's June 1954 service separation examination shows 
that his hearing examination was 15/15 bilaterally for 
whispered voice and spoken voice.  His ear examination was 
normal.  In the accompanying report of medical history, the 
veteran stated that he had ear, nose, or throat trouble.

An April 1989 VA consultation sheet notes that the veteran 
complained of hearing loss from a long time ago that had 
suddenly increased.  The veteran was referred for evaluation.  
An April 1990 addendum on that consultation sheet indicates 
that the veteran complained of progressive hearing loss for 
five years.  There is a diagnosis of bilateral hearing loss.  
The remainder of the report is illegible.

A January 1990 VA audiological examination found pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
65
90
90
LEFT
35
50
65
65
80

Speech audiometry revealed speech recognition ability of 46 
percent in the right ear and of 44 percent in the left ear.  
The accompanying VA examination found that the veteran 
complained of bilateral progressive hearing loss.  He also 
complained of some vertigo and periodic tinnitus in the right 
ear.  The right ear had mild to moderately severe 
sensorineural hearing loss with a profound hearing loss in 
the higher frequencies.  The tympanogram showed a normal 
compliance of the tympanic membrane but a negative threshold 
in the middle ear.  The speech reception was moderately 
affected with a decreased speech discrimination ability.  The 
left ear had a mild to moderately severe sensorineural 
hearing loss with severe to profound hearing loss in the 
higher frequencies.  The tympanogram showed a normal 
compliance of the tympanic membrane and the acoustic reflex 
activity was present at the low sensation level with absent 
reflex decay.  The speech reception was moderately affected 
with a decreased speech discrimination ability.  The examiner 
felt that the veteran could benefit from amplification.

A July 1990 VA audiological evaluation found pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
65
80
85
LEFT
35
50
60
70
80

Speech audiometry revealed speech recognition ability of 50 
percent in the right ear and of 52 percent in the left ear.  
The examiner noted that language difficulties made use of 
both pure tone threshold average and speech discrimination 
inappropriate.  The examiner stated that the pure tone air 
thresholds indicated a mild progressing to severe bilateral 
sensorineural hearing loss.

An October 1991 private medical report states that the 
physician certified that he treated the veteran from December 
1954 for bilateral otalgia and headache with noises in both 
ears and progressive loss of hearing.  The physician stated 
that the veteran had been checked since that date on multiple 
occasions in that physician's office and by specialists since 
October 1991.

At an October 1991 hearing, the veteran indicated that he was 
standing near a tank which was firing rounds and that 
afterwards his ears were bleeding.  He stated that he was 
treated for blood clots in his ears.  At that hearing, a 
comrade testified that he was with the veteran on September 
18, 1951, when the veteran was standing and walking next to 
tanks armed with M-50s which were being fired.  That comrade 
stated that he was the one who sent the veteran to the 
medical facility when he noticed that the veteran was 
bleeding.  The veteran's spouse testified that after 
returning from Korea he had problems hearing which continued 
to the present.

In an April 1992 statement the veteran again stated that he 
was beside a tank firing its weapon on September 18, 1951, 
causing a noise which he heard to this day.  The veteran also 
stated that he was treated for that condition in 1954 and 
1955.

An October 1992 private physician's note states that the 
physician had treated the veteran on many occasions since 
December 1954 for noises in the ears and loss of hearing.

In an April 1993 statement, the veteran stated that he was 
flanking a tank on September 18, 1951, and that he was 
treated in late September when a fellow serviceman noted 
blood in his ears and sent him to the medical station.  He 
stated that his ears were washed and he was given pills.

In an April 1993 statement, a comrade stated that he 
remembered seeing the veteran in service and that the veteran 
complained of problems hearing and of noise in his ears.

The veteran submitted a May 1994 statement from a private 
physician stating that he was treated from December 1954 to 
April 1955 for an infection of the middle of both ears 
(suppurative otitis media) that was diminishing his hearing 
in both ears.  Otoscopic examinations were done for him, 
finding purulent secretions in both ears and both tympani 
inflamed and edematous.  Antiseptic washes were applied to 
both ears and oral antibiotics were prescribed to control the 
infection.

The Board notes that the veteran's lay statements, and those 
of his comrades, regarding his bleeding ears in service are 
presumed credible as the evidence shows that the veteran 
engaged in combat with the enemy and the alleged injury is 
related to the veteran's combat service and is consistent 
with the condition of such service.

The Board also notes that the evidence of record includes a 
private physician's statement that the physician had treated 
the veteran since 1954 for impaired hearing.  That evidence 
is presumed credible for the purpose of determining whether 
or not a claim is well grounded.  Therefore, the Board finds 
that the evidence shows an inservice ear injury, continuous 
treatment since the veteran's separation from service for 
impaired hearing, and a current level of hearing loss which 
constitutes a disability for VA purposes as his current level 
of hearing shows speech recognition scores using the Maryland 
CNC Test are less than 94 percent in both ears.

Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for hearing loss is well 
grounded and to that extent only the claim is granted.  
38 U.S.C.A. §§ 1110, 1154m 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (1999).


II.  Entitlement to an increased (compensable) rating for 
hepatitis.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  However, a representative may not 
withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).

By means of a VA Form 21-4138, Statement in Support of Claim, 
dated July 21, 1998, and received by VA on August 6, 1998, 
prior to the issuance of a decision on this claim, the 
veteran requested that VA eliminate his appeal for hepatitis.

The Board finds that the veteran has withdrawn his appeal on 
the issue of entitlement to a compensable rating for 
hepatitis and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, to include post-traumatic stress 
disorder, is well grounded and to that extent only is 
granted.

The veteran's claim of entitlement to service connection for 
hearing loss is well grounded and to that extent only is 
granted.

The veteran's appeal on the issue of entitlement to an 
increased (compensable) rating for hepatitis is dismissed.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist claimants in 
the development of facts pertinent to well grounded claims 
and that VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Morton v. West, 
12 Vet. App. 477 (1999).

Because the claims of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder, and hearing loss are well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that the March 1998 VA post-traumatic stress 
disorder examination included a recommendation that "in 
order to have a more objective picture of this veteran's 
overall situation, further investigation of this veteran's 
behavior should be considered."  The Board feels that a VA 
social and industrial survey in needed to fulfill the 
recommendations of the March 1998 VA post-traumatic stress 
disorder examination.

The Board also feels that an opinion as to whether the 
veteran's current hearing loss is related to his service 
would be useful in adjudicating his claim.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA social and industrial survey 
relevant to his PTSD claim.

2.  The RO should schedule the veteran 
for a VA audiological examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide an 
opinion as to whether it is as 
likely as not that any current 
hearing loss is the result of the 
veteran's service or of the ear 
injury he describes in service.  In 
providing an opinion as to the 
likelihood of relationship, it is 
most useful to the Board if the 
examiner classifies the likelihood 
of relationship as "definitely," 
"more likely than not," "as 
likely as not," "more likely 
not," or "definitely not."

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

